DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 07/13/2021.  Claims 47, 51, and 55 are currently pending.  Claims 1-46, 48-50, 52-54, 56-58 have been cancelled.  No claims have been added.  Claims 47, 51, and 55 are independent claims.

Objections – Withdrawn
The Claim Objections of claims 48-50, 52-54, and 56-58 is withdrawn as necessitated by cancellation.

Rejections - Withdrawn
The previous 35 U.S.C §101 rejection of claim 52-54 is withdrawn as necessitated by cancellation.

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive.
Applicant argues: 
It is also respectfully submitted that the amendment to claim 51 overcomes the section 1010 [sic] rejection thereto.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable, statutory invention without specifically pointing out how the language of the claims overcome the 101 rejection.  See rejection below for the current 35 USC 101 rejection.

Applicant further argues in regards to the Claim Interpretation:
The Current Office Action states that certain claim language is to be interpreted as means-plus-function claim language. It is respectfully submitted that this is merely an advisory finding, and one without force of law and/or estoppel (or the like), because the claims are being examined under the same legal standards whether or not they are in means-plus-function format, so the issue of means-plus-function language is not properly before the Examiner, leaving the Examiner without proper authority to make any sort of binding determination on this means-plus -function issue.

Examiner respectfully disagrees.  The USPTO must apply 35 U.S.C. 112(f) in appropriate cases, and give claims their broadest reasonable interpretation (BRI), in light of and consistent with the written description of the invention in the application. In determining the BRI, examiners should establish the meaning of each claim term consistent with the specification as it would be interpreted by one of ordinary skill in the art, including identifying and construing functional claim limitations. If a claim limitation recites a term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C. 112(f). Application of 35 U.S.C. 112(f)  is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution. See In re Donaldson Co., 16 F.3d at 1194, 29 USPQ2d at 1850 (stating that 35 U.S.C. 112, sixth paragraph "merely sets a limit on how broadly the PTO may construe means-plus-function language under the rubric of reasonable interpretation’"). See MPEP 2181.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


The Current Office Action rejects the Pending Claims on 35 U.S.C. § 102 on anticipation grounds based on Candelore (see Current Office Action for Candelore’s publication info). As will now be discussed, the claim(s) have been amended to more clearly define over Candelore. Each of independent claims 47, 51 and 55 have been amended to recite as follows: “wherein the identification results identify a consumer product shown in the visual streaming content.” The above-quoted claim language is not taught or suggested by Candelore. For this reason, claims the Pending Claims (as amended) are not anticipated by Candelore.

Examiner respectfully disagrees.  Candelore does teach “wherein the identification results identify a consumer product shown in the visual streaming content”.  In particular, Candelore recites: 
[0021] The related content provides information that is of interest to the viewer. It may be an advertisement of a product that is related to the image in the ROI. It may contain further information on the extracted image such as identification of an object (e.g., car, historical site, geographical point-of-interest, name of actors), additional information of the object (e.g., biography of an actor, product endorsements, location), etc. The related content may also contain queries to the viewer to determine the exact information the viewer is looking for. Upon viewing the queries, the viewer may provide further request to receive more specific information.

[0042] In one embodiment, a pre-analysis operation may be performed locally on the image contained in the ROI 220 to facilitate the search or query. For example, the ROI 220 may contain textual information consisting of characters or letters. The viewer 20 may select a pre-analysis optical character recognition (OCR) operation to recognize the textual information if the textual information helps identifying the image in the ROI 220. This textual information may then become a search query. For example, the scene of the broadcast content may be a paid program or advertisement on a product. The product name may be displayed on the the product. The viewer 20 may then select the ROI 220 to contain the product name as displayed on the screen. It may be determined that the ROI 220 is an ad for a particular product. The viewer 20 therefore has the convenience of obtaining the information on the product immediately without writing down the product name for later search.

Examiner notes that a “car” is a consumer product that is shown in the visual streaming content.  Therefore, Candelore has been reasonably interpreted as teaching the recited claim language.  See below for the current rejection.
Applicant further argues on page 5 that the independent claims reciting substantially similar limitations are allowable for the reasons argued above.  The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Claim Objections
Claims 51 is objected to because of the following informalities:  Claim 51 recites “the identification services” in the twenty-first line.  However, “one or more identification services” was instantiated in the nineteenth and twentieth line.  Examiner suggests reciting “the one or more identification services”.  Appropriate correction is required.
Claims 51 is objected to because of the following informalities:  Claim 51 recites “displaying the identification results” in the twenty-sixth line.  Examiner suggests inserting a comma and reciting “displaying the identification results,”.  Appropriate correction is required.
Claims 55 is objected to because of the following informalities:  Claim 55 recites “the identification services” in the twenty-second line.  However, “one or more identification services” was instantiated in the twentieth and twenty-first line.  Examiner suggests reciting “the one or more identification services”.  Appropriate correction is required.
Claims 55 is objected to because of the following informalities:  Claim 55 recites “displaying the identification results” in the twenty-seventh line.  Examiner suggests inserting a comma and reciting “displaying the identification results,”.  Appropriate correction is required.
Claim 55 is objected to because of the following informalities:  Claim 55 is labeled “New”.  However, claim 55 has been previously presented and now contains amendments.  Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  Applicant is respectfully reminded to check all amendments for compliance with 37 CFR 1.121. Appropriate correction is required.
Claim 55 is objected to because of the following informalities:  Claim 55 includes new language not previously presented: “wherein the identification results identify a consumer product shown in the visual streaming content”.  However, this new language is not underlined.  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text.  Applicant is respectfully reminded to check all amendments for compliance with 37 CFR 1.121. Appropriate correction is required.
Claims 56-58 are objected to because of the following informalities: Claims 56-58 are missing from the claim listing.  According to Remarks filed on 07/13/2021, claims 56-58 have been cancelled.  In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim. Applicant is respectfully reminded to check all amendments for compliance with 37 CFR 1.121. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: selection means for selecting in claims 47, 51, and 55.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See patent application publication (US 2015/0012840 A1) paragraph [0038] for corresponding structure as performing the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 51 recites “computer code stored collectively and in a non-transitory manner”.  However, this recitation of “stor[ing]…in a non-transitory manner” is not discussed nor described in the specification. Thus, the limitations include subject matter that was not described in the original Specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites “computer code stored collectively and in a non-transitory manner”.  This recitation is unclear to what is meant by storing in a “non-transitory manner” and it’s not discussed in the specification.  Examiner suggests amending the claim to recite "a set of non-transitory storage device(s); and computer code stored collectively  in the set of non-transitory storage device(s)”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 51 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claim 51 is directed to "A computer program product". When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. Examiner notes the positively recited “a set of storage device(s)”.  However, this recitation does not impose limitation in interpreting for covering a signal per se because “storage device(s)” have not been defined in the specification in such a way as to exclude transitory embodiments.  The newly recited “in a non-transitory manner” is also not sufficient because this recitation does not modify the device itself.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2. Examiner suggests amending the claim to recite "a set of non-transitory storage device(s)” in lines 3 and 4 of the claim.   ("Subject Matter Eligibility of Computer Readable Media", 1/26/2010, Kappos).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 47, 51, and 55 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Candelore et al. (US 2008/0226119 A1; hereafter “Candelore”).

Regarding Claim 47, Candelore teaches a method for identifying selections of streaming content comprising: establishing a first connection by a computing platform with a user input device having a user-operated selection means for selecting a portion of displayed visual streaming content; (Candelore [0019] [0022]: the system includes a remote control unit; [0024] [0037]: the remote control unit has an entry means such as buttons/keypad to allow user to enter commands or select operations; [0067]: software driver or interface to interact with the operating system running on the platform)
establishing a second connection by the computing platform to a user output device; (Candelore [0022]: the system includes a display device; [0025] [0047] [0048]: display device)
establishing a third connection to by the computing platform to a visual streaming content server; (Candelore [0022] [0023]: the system includes an integrated receiver and decoder (IRD); [0026] [0027]: IRD controls the receiving of content or programs delivered or downloaded for viewing)
receiving, by the computing platform and from the user input device, a selection of a portion of the visual streaming content currently streaming from the visual streaming content server; (Candelore [0026] [0038]-[0040]: a user may use the wireless pointing device or the remote control unit to capture the region of interest (ROI); the ROI is a portion of a scene)
collecting, by the computing platform, selection criteria corresponding to the portion of the visual streaming content; (Candelore [0044]: once the ROI is captured by the viewer, the image content search processor may obtain ancillary information associated with the scene that contains the ROI; [0044] 
submitting, by a computing platform, the selection criteria to identification services; (Candelore [0019] [0045] [0065]: the image contained in the ROI is used as a query together with the ancillary information to perform a search or to identify the content; local or remote search)
receiving, from the identification services and by the computing platform, identification results corresponding to the selection criteria; (Candelore [0019] [0045] [0054] [0060]: the search may return a number of search results; search results may be filtered or selected by the image content search processor)
sending, by the computing platform and to the user output device, the identification results; (Candelore [0046]-[0048] [0060]: the related content represents a search result that is returned by the search) and
displaying the identification results; (Candelore [0020] [0046] [0047]: display related content/results)
wherein the identification results identify a consumer product shown in the visual streaming content. (Candelore [0021] [0042] [0051]: search results identify a consumer product, for example a car [consumer product], shown in the content)

Regarding Claim 51, Candelore teaches a computer program product for identifying selections of streaming content comprising: a set of storage device(s); (Candelore [0029] [0032] [0036]: storage) and 
computer code stored collectively and in a non-transitory manner in the set of storage device(s), with the computer code including data and instructions to cause a processor(s) set to perform at least the following operations: (Candelore [0036] [0066]: readable medium)
establishing a first connection by a computing platform with a user input device having a user-operated selection means for selecting a portion of displayed visual streaming content, (Candelore [0019] [0022]: the system includes a remote control unit; [0024] [0037]: the remote control unit has an entry means such as buttons/keypad to allow user to enter commands or select operations; [0067]: software driver or interface to interact with the operating system running on the platform)
establishing a second connection by the computing platform to a user output device, (Candelore [0022]: the system includes a display device; [0025] [0047] [0048]: display device)
establishing a third connection to by the computing platform to a visual streaming content server, (Candelore [0022] [0023]: the system includes an integrated receiver and decoder (IRD); [0026] [0027]: IRD controls the receiving of content or programs delivered or downloaded for viewing)
receiving, by the computing platform and from the user input device, a selection of a portion of the visual streaming content currently streaming from the visual streaming content server, (Candelore [0026] [0038]-[0040]: a user may use the wireless pointing device or the remote control unit to capture the region of interest (ROI); the ROI is a portion of a scene)
collecting, by the computing platform, selection criteria corresponding to the portion of the visual streaming content, (Candelore [0044]: once the ROI is captured by the viewer, the image content search processor may obtain ancillary information associated with the scene that contains the ROI; [0044] [0049]-[0051]: ancillary information includes contextual data and sources such as metadata, EPG information, timing information, etc.)
submitting, by a computing platform, the selection criteria to one or more identification services, (Candelore [0019] [0045] [0065]: the image contained in the ROI is used as a query together with the ancillary information to perform a search or to identify the content; local or remote search)
receiving, from the identification services and by the computing platform, identification results corresponding to the selection criteria, (Candelore [0019] [0045] [0054] [0060]: the search may return a 
sending, by the computing platform and to the user output device, the identification results, (Candelore [0046]-[0048] [0060]: the related content represents a search result that is returned by the search) and 
displaying the identification results (Candelore [0020] [0046] [0047]: display related content/results)
wherein the identification results identify a consumer product shown in the visual streaming content. (Candelore [0021] [0042] [0051]: search results identify a consumer product, for example a car [consumer product], shown in the content)

Regarding Claim 55, Candelore teaches a computer system for identifying selections of streaming content comprising: a processor(s) set; (Candelore [0029]-[0031]: system, processor) 
a set of storage device(s); (Candelore [0029] [0032] [0036]: storage) and 
computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause the processor(s) set to perform at least the following operations: (Candelore [0032] [0036] [0066]: code; readable medium)
establishing a first connection by a computing platform with a user input device having a user-operated selection means for selecting a portion of displayed visual streaming content, (Candelore [0019] [0022]: the system includes a remote control unit; [0024] [0037]: the remote control unit has an entry means such as buttons/keypad to allow user to enter commands or select operations; [0067]: software driver or interface to interact with the operating system running on the platform)
establishing a second connection by the computing platform to a user output device, (Candelore [0022]: the system includes a display device; [0025] [0047] [0048]: display device)
establishing a third connection to by the computing platform to a visual streaming content server, (Candelore [0022] [0023]: the system includes an integrated receiver and decoder (IRD); [0026] [0027]: IRD controls the receiving of content or programs delivered or downloaded for viewing)
 receiving, by the computing platform and from the user input device, a selection of a portion of the visual streaming content currently streaming from the visual streaming content server, (Candelore [0026] [0038]-[0040]: a user may use the wireless pointing device or the remote control unit to capture the region of interest (ROI); the ROI is a portion of a scene)
 collecting, by the computing platform, selection criteria corresponding to the portion of the visual streaming content, (Candelore [0044]: once the ROI is captured by the viewer, the image content search processor may obtain ancillary information associated with the scene that contains the ROI; [0044] [0049]-[0051]: ancillary information includes contextual data and sources such as metadata, EPG information, timing information, etc.)
submitting, by a computing platform, the selection criteria to one or more identification services, (Candelore [0019] [0045] [0065]: the image contained in the ROI is used as a query together with the ancillary information to perform a search or to identify the content; local or remote search)
receiving, from the identification services and by the computing platform, identification results corresponding to the selection criteria, (Candelore [0019] [0045] [0054] [0060]: the search may return a number of search results; search results may be filtered or selected by the image content search processor)
sending, by the computing platform and to the user output device, the identification results, (Candelore [0046]-[0048] [0060]: the related content represents a search result that is returned by the search) and 
displaying the identification results (Candelore [0020] [0046] [0047]: display related content/results)
wherein the identification results identify a consumer product shown in the visual streaming content. (Candelore [0021] [0042] [0051]: search results identify a consumer product, for example a car [consumer product], shown in the content)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Liden
US 9,317,879 B1 – See Fig. 2B and corresponding disclosure


US Patent Application Publications
Provencher et al.
US 2015/0215674 A1 – “a touch to the briefcase which is pictured at x coordinates 200 and y coordinates 1000 at 1 hour, 1 minute, and 10 seconds into the video should have a response of a banner being displayed on the bottom of the video stream to allow a user to purchase a similar briefcase” [0029]
Saffari et al.
US 2011/0289535 A1 – “When a user selects a particular piece of interactive content, such as the sunglasses, a menu 70 is displayed to the user that gives the user several options to interact with the content. As shown, the menu permits the user to: 1) play item/play scenes with item; 2) view details; 3) add to shopping list; 4) buy item; 5) see shopping list/cart; 6) see `What's Hot" (not shown in FIG. 9); 7) See "What's next" (not shown in FIG. 9); and 8) exit the menu and return to watching the content” [0042]
Malko
US 2016/0261921 A1 – Directed to facilitating the display of relevant content to a user, such as relevant offers and advertisements, during a presentation of streaming media content [Abstract]
Brown 
US 2007/0078774 A1 – Directed to identification of products in a media program and making such products available for consumer purchase is presented [Abstract]
Morley et al.
US 2009/0317053 A1 – Directed to providing interactive content during trick mode [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        July 30, 2021